Citation Nr: 1631576	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-04 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for arthritis of the neck and right arm.

3.  Entitlement to service connection for lumbar strain.

4.  Entitlement to service connection for an immune system condition, claimed as secondary to Gulf War environment.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from January 2002 to October 2005.

This matter comes to the Board of Veteran's Appeals on appeal from August 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A notice of disagreement was filed in March 2015 with respect to a February 2015 rating decision that reduced the Veteran's rating for his service-connected PTSD from 50 percent to 0 percent, effective in May 2015.  No statement of the case has been issued; however, the RO has acknowledged receipt of this notice of disagreement.  As the RO has acknowledged receipt of the notices of disagreement and the electronic record indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the notice of disagreement has been recognized and additional action is pending at the RO, Manlincon is not applicable at this time.

The Board also acknowledges that an appeal arising from a September 2013 rating decision has been perfected, but not yet certified to the Board.  The issues of this appeal include entitlement to service connection for anemia, including as due to an undiagnosed illness, chronic fatigue syndrome, including as due to an undiagnosed illness, fibromyalgia, claimed as muscle pain, including as due to an undiagnosed illness, and a gastrointestinal condition, including as due to an undiagnosed illness.   As these issues have not yet been certified to the Board and the RO is still taking action on them, the Board will not accept jurisdiction over them at this time; rather, they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2016, the Board sent the Veteran a letter seeking clarification of his hearing requests.  In July 2016, he responded by informing the Board that he wanted a video conference hearing.  Accordingly, the case must be remanded in order to afford the Veteran the Board video conference hearing that he requests.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a), 20.703 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board video conference hearing pursuant to his request for such a hearing, following the procedures under 38 U.S.C.A. § 7107  (West 2014) and 38 C.F.R. § 20.707 (2015).

2.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claim file should be returned directly to the Board for further consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÈ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






